Citation Nr: 1700391	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on verified active duty in the Army from July 1966 to April 1968.  He also had many years of additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for bilateral hearing loss (listed as hearing loss).  

In October 2016, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in December 2016.  As the VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Veteran is service-connected for diabetes mellitus.  He is also service-connected for hypertension and for erectile dysfunction.  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during service from riding in loud armored personnel carriers while serving in the Republic of Vietnam.  He also reports that he had combat service in Vietnam.  

The Veteran served on verified active duty in the Army from July 1966 to April 1968.  He also had many years of additional service in the Army Reserve.  His DD Form 2014 for his period of active duty in the Army from July 1966 to April 1968 indicates that he one year, two months, and thirteen days of foreign and/or sea service.  His occupational specialty was listed as a laundry and impregnation specialist.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam from February 1967 to April 1968.  His principle duties for that period were listed as a duty solider and as a collection evacuation helper.  

The Veteran's service treatment records for his period of verified active duty in the Army from July 1966 to April 1968 do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2015).  

A September 1993 examination report, apparently for Army Reserve purposes, shows results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385 (2015).  

Post-service VA treatment records, and an examination report, show that the Veteran has bilateral hearing loss under the provisions of 38 C.F.R. § 3.385 (2015).  

An October 2009 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served in the Army from 1966 to 1968.  The Veteran reported that he had military noise exposure from combat in Vietnam and with grave registration.  He denied that he had occupational or recreational noise exposure.  The diagnosis was bilateral sensorineural hearing loss.  The examiner commented that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by or a result of acoustic trauma during service.  The examiner reported that the Veteran's induction and separation examination reports show normal hearing.  The examiner also stated that according to the Institute of Medicine, there was no evidence of late onset hearing loss.  

The Board determined that the October 2009 opinion from the VA examiner was insufficient to decide the Veteran's claim on the merits and in October 2016 sought an opinion from a VHA specialist as to the etiology of the Veteran's bilateral hearing loss.  

A December 2016 VHA opinion was provided by an otolaryngologist surgeon.  The physician discussed the Veteran's medical history in some detail.  The physician indicated that a previous examiner had rejected that the Veteran's bilateral hearing loss was caused by or a result of acoustic trauma during service and cited his normal hearing on entrance and exit audiometry from active duty.  The physician stated that he would argue that such rationale was flawed.  The physician reported that the idea of delayed sensorineural hearing loss resulting from acoustic trauma in the past was not an area of medicine that had been extensively studied, but that physicians seemed to agree that such a process could happen.  It was noted that the concept was that acoustic trauma caused both metabolic exhaustion of the cochlea and mechanic trauma, which did not initially cause a threshold shift in audiometry, but that made the ear less robust and may exacerbate age-related hearing loss.  The examiner maintained that, in the Veteran's case, such was a reasonable assumption as to the pathophysiology of his hearing loss, especially due to his claimed lack of acoustic trauma after his time in the Army.  The examiner commented that he believed that there was a 50 percent or greater probability that the Veteran's bilateral hearing loss was connected to his time in the service.  

The Board finds that December 2016 opinion provided by the VHA physician, an otolaryngologist surgeon, is more probative than the other VA opinion of record.  As such, service connection for bilateral hearing loss is warranted.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  The Board notes that the Veteran filed his claim for service connection for bilateral hearing loss on January 6, 2009.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


